Citation Nr: 1803123	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  12-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease, lumbar spine, L4-5 and L5-S1.  

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1971 to January 1973.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in November 2014 for further development of the evidence.  This was accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was treated in service for chondromalacia patella of the left knee.  

2.  The Veteran's currently diagnosed left knee disorder is tendonitis that was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to chondromalacia patella noted during service.

3.  Throughout the appeal, the Veteran's degenerative disc disease of the lumbar spine has been manifested by pain; range of motion at worst of forward flexion to 56 degrees, backward extension to 18 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, bilateral rotation to 30 degrees; without ankylosis or evidence of intervertebral disc syndrome (IVDS).  

4.  Service connection is currently in effect for degenerative disc disease of the lumbar spine, rated 20 percent disabling.  

5.  The Veteran reported that he had four years of high school education and work experience as a truck driver, laborer and in landscaping.  

6.  The service-connected disability is not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Left knee tendonitis was neither incurred in nor aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met for any period.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237-5242 (2017).  

3.  The requirements for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January 2010 and July 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in October 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his/her opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Knee

The Veteran contends that service connection should be established for a left knee disorder that he states had its onset during service.  During the hearing, the Veteran pointed out that he had complaints of left knee pain during service that he believed were related to his current disability.  

STRs show that the Veteran was noted to have left knee pain that was assessed as chondromalacia patella in September 1972.  This was again noted on examination for separation from service, which noted that the Veteran had full range of motion of both knees.  On examination by VA in September 2005, the Veteran reported having problems with his right knee despite the fact that the examiner noted that the September 1972 document noted chondromalacia of the left patella.  The examiner noted that the Veteran had no complaints involving the left knee.  On physical examination, no left knee disability was described.  The pertinent diagnosis was right knee strain.  

In a report of private examination dated in April 2011, the Veteran's history of a diagnosis of chondromalacia of the left knee in September 1972, with the Veteran's claim that it was his right knee that was injured, was reported.  The examiner noted that the Veteran's medical records were "somewhat confusing."  The separation examination included a diagnosis of chondromalacia, not incapacitating, without referring to the right or left knee.  The past medical history included left knee chondromalacia by documentation.  On examination, the Veteran had full range of motion of the knees.  There was slight crepitation, but no swelling or patella ballotteman.  Stability testing was negative.  The impression was left knee chondromalacia by documentation.  The examiner noted the full range of motion of the left knee with only crepitations noted.  It was opined that it was "less likely than not a result of direct military service."  

An examination was conducted by VA in October 2016.  At that time, the diagnosis was left knee tendonitis.  During the examination, X-ray studies showed no evidence of bony or soft tissue pathology.  After examination and review of the record, the examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran's current clinical presentation was consistent with patellar tendonitis of the left knee, without objective evidence of the prior diagnosis of chondromalacia patella.   The examiner went on to relate that, in the early 1970s, a number of physicians frequently used the diagnosis of chondromalacia when an individual had knee pain similar to that noted in the STRs.  "At this time, more than 40 years since the veteran left the service, I am unable to determine whether the diagnosis of a mild chondromalacia patella as listed under the impression in a note on 09/26/72 in STRs (with more refined radiological studies available, this diagnosis is now used when it is objectively found, and not based on a clinical examination alone).  The examiner went on to state that the left knee condition had resolved, as evidenced by silent medical records for a left knee condition after the Veteran had left service for more than 30 years, during which time he was quite active physically.  The examiner stated that he was uncertain as to the cause of the knee pain in 2005, at which time an X-ray was taken was of the right knee, not the left knee.  The Veteran's medical records were essentially silent for a left knee condition until recently.  Current X-ray studies of the left knee demonstrated  "no radiographic evidence of any bony or soft tissue pathology."  The Veteran's current clinical presentation was consistent with left knee patellar tendonitis, which is usually an acute or subacute condition, and usually resolves.  Additionally, the knee pain that developed around 2005 most likely was related to the veteran being quite active physically for many years and the aging process.  A service related condition of the knee would most likely have presented itself long before then.  

While the Veteran was noted to have chondromalacia in service, the most recent VA examination gives specific reasons why this diagnosis may not have been entirely accurate.  Specifically, while the diagnosis is currently made using imaging studies, in the 1970's it was based on clinical presentation.  Current X-ray studies are normal.  Both the private opinion and that of the VA physician in October 2016 found no basis to relate the diagnosis made in service with the current left knee diagnosis.  Given these medical opinions, service connection for a left knee disability must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative Disc Disease of the Lumbar Spine

Service connection for degenerative disc disease of the lumbar spine was granted by the RO in a September 2005 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Codes 5237 and 5010, effective in August 2004.  The rating was increased to 20 percent by rating decision of the RO dated in February 2012 under Codes 5237 and 5242, effective the date of the Veteran's claim for increased rating in 2009.  

The current General Rating Formula for Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine .....................50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......................................................10
38 C.F.R. § 4.71a (2017).

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

The Veteran may also be evaluated on the basis of intervertebral disc syndrome (IVDS) under Code 5243.  IVDS is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  
With incapacitating episodes having a total duration of at least six weeks during the past 12 months................................................................................................	60
With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months......................................................	40
With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.....................................................	20
With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.....................................................	10

Note (1): For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2017).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

In a private examination report dated in April 2011, the examiner reported that the Veteran's lower back pain had progressed over the years to the point where he had constant throbbing pian that was rated at 7-8/10.  An X-ray study in 2005 showed mild narrowing at L4-5 and moderate narrowing of L5-S1.  Facet arthropathy at these joints was also noted.  A CT scan performed in January 2010 revealed mild disk bulging from L2-5, with facet arthropathy and mild to moderate right neural foraminal stenosis with possible impingement of the L3 nerve root and mild to moderate left neural foraminal stenosis with possible impingement of the L5 nerve root.  L5-S1 spondylosis was also noted.  On examination, bilateral paralumbar tenderness with left lumbar scoliosis was noted.  There was no spinal point tenderness and no trigger points.  There was limited range of motion of the lumbar spine.  Forward flexion was measured to 56 degrees, extension was to 18 degrees.  Right lateral flexion was to 20 degrees and left lateral flexion was to 10 degrees.  There was bilateral paralumbar tenderness.  The Veteran state that he had constant back pain rated 7/10 with flare-ups every couple of months that he rated on a pain scale as 10/10.  The examiner opined that, based on the limitation of movements and incapacitating flare-ups, a rating of 40 percent was warranted.  

VA outpatient studies included a report of May 2012 CT scan study that showed no intervertebral changes from a previous study.  The impression was of lumbar spondylosis with multilevel neural foraminal stenosis and nerve root impingement, mild to moderate L4-5 thecal sac.  

An examination was conducted by VA in October 2016.  At that time, the diagnoses were degenerative disc disease and degenerative arthritis of the lumbar spine.  The Veteran stated that he had low back pain every day that had worsened over the years.  He reported having flare-ups of low back pain that were activity related.  He related having difficulty with bending and picking up heavy items; also with prolonged standing, walking and sitting without changing positions.  Forward flexion was to 75 degrees, extension was to 20 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 20 degrees, right and left lateral rotation was to 30 degrees, bilaterally.  The Veteran was able to perform repetitive use testing.  The examiner was not able to state whether there was pain, weakness, fatigability, or incoordination that significantly limited functional ability with repeated use over time.  There was no guarding or muscle spasm.  Straight leg raising testing was negative bilaterally.  There was no radiculopathy and no ankylosis.  There was evidence of IVDS, but no episodes of IVDS that required bed rest prescribed by a physician and treatment by a physician over the past 12 months.  The examiner stated that the Veteran was not able to perform a job that involved heavy duty manual work or prolonged standing, walking, or sitting in one position.  He was able to do light duty sedentary work.  

While the private physician who reported on the Veteran's disabilities in April 2011 opined that the Veteran's low back disability should be rated 40 percent disabling, it is noted above that for such a rating, limitation of forward flexion would have to be limited to 30 degrees or less or a demonstration of ankylosis or incapacitating episodes of IVDS would have to be demonstrated.  In this case, the April 2011 examination report shows a restriction of forward flexion to 56 degrees, this is only sufficiently disabling to warrant the 20 percent rating that was awarded in the February 2012 rating decision.  The October 2016 examination report showed forward flexion to be to 70 degrees, which is an improvement.  As noted, the examination reports show no evidence of IVDS or ankylosis of the spine.  As such, a rating in excess of 20 percent is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for his low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

In his application for TDIU, the Veteran reported having four years of high school education.  In the October 2016 VA examination, it was reported that he had work experience as a truck driver and laborer as well as in landscaping.  

Service connection is currently in effect for degenerative disc disease of the lumbar spine, rated 20 percent disabling.  His combined evaluation is 20 percent.  Therefore, he does not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran's lone service-connected disability is not shown to prevent him from engaging in substantially gainful employment.  Although the physician in 2011 reported that the Veteran was unemployable, the Veteran's bilateral knee disorder was included in the evaluation report.  Service connection is not currently in effect for a disability of either knee.  The VA examiner in 2016 opined that the Veteran's service-connected back disability did not prevent sedentary employment.  While the Veteran's high school education would limit some forms of sedentary employment, the Board finds that all forms are not precluded.  Under these circumstances, referral of the case for extraschedular consideration is not warranted and the claim must be denied.  


ORDER

Service connection for a left knee disability is denied.  

An increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine, L4-5 and L5-S1, is denied.  

TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


